Herlihy, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which affirmed the decisions of a Referee and the Industrial Commissioner denying benefits to the claimant and imposing a penalty for a willful misrepresentation. The testimony of the claimant established that she accepted employment at three days per week and subsequently left this employment for personal reasons. She initially reported that this employment was a “ tem*970porary assignment ”, but there is no doubt that it was permanent employment and she knew it. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.